Citation Nr: 0614022	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-12 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus with hammertoes and bunions.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gastroesophageal 
reflux disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
February 1972.  He also served for a period of active duty 
for training from December 1973 to March 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Louis, Missouri.

Like the claim of entitlement to service connection for 
asthma, the veteran's claim of entitlement to service 
connection for pes planus was denied in a December 1993 
rating decision, which became final.  The Board has 
accordingly recharacterized the pes planus issue as a claim 
to reopen.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996). 
 
The claims to reopen are remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

The veteran's hypertension and gastroesophageal reflux 
disease (GERD) are not shown to be related to military 
service, and hypertension is not shown by the evidence within 
one year from date of separation from service.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, nor can it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  GERD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

At the outset, the Board notes that VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to the initial adjudication of the 
claims, a letter dated in February 2001 was sent from the RO 
to the veteran that satisfies the duty to notify provisions.  
Since service connection is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of any prejudice to the veteran if the 
notification is lacking with regard to informing the veteran 
of any assigned rating or effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
for the duty to assist, the claims file contains all 
available evidence pertinent to the claims, including the 
service medical records, post-service treatment records, and 
Social Security Administration records.  The report from a VA 
examination conducted in June 2001 is also of record, and it 
contains an etiology opinion for the issues on appeal.  There 
is no indication in the record of any pertinent, outstanding 
evidence.  Furthermore, as there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, supra.
 
Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The medical evidence of record includes 
current diagnoses of hypertension and GERD, but the 
evidentiary record does not show that these disabilities are 
related to service.

The service medical records do not show a diagnosis for 
either claimed disability or recurrent signs or symptoms 
consistent with the onset of a chronic hypertensive or 
gastrointestinal disorder.  Specifically, service examination 
reports dated in February 1972 (end of initial period of 
active duty), October 1973 (prior to entrance for second 
period of active duty), and July 1974 (four months post-
service) show no clinical abnormalities involving any body 
system, and reports of medical history provided by the 
veteran in conjunction with these examinations indicate no 
history or current high blood pressure or stomach trouble.  

In the weeks prior to separation from his first period of 
active service, the veteran reported chest complaints, but 
examinations were negative, and no heart or vascular disorder 
was diagnosed.  Instead, the veteran was considered to have 
been malingering, and he was referred to the psychiatry unit, 
where a diagnosis of immature personality disorder was 
promptly rendered prior to service separation; this diagnosis 
is noted on the February 1972 service examination report.  
Also in the weeks prior to separation from his first period 
of active service, the veteran complained of stomach 
problems.  While gastroenteritis was indeed diagnosed in 
January 1972, his gastrointestinal symptoms were attributed 
to an acute reaction to medication.  Again, a treatment note 
also indicates the possibility of malingering.  In any event, 
any gastric pathology in service appears to have been acute, 
resolving without any chronic residuals, as demonstrated by 
the service examination reports discussed above.

The post-service medical records also support the conclusion 
that the veteran's claimed disabilities began after service 
and are not otherwise related to service.  Regarding 
hypertension, the evidence dated post-service does not 
establish the onset of hypertension until many years after 
service separation, and this is acknowledged by the veteran, 
who stated at his June 2001 VA examination that VA diagnosed 
borderline blood pressure readings in 1987 and that he did 
not begin treatment for hypertension until approximately 
1991.  Regarding GERD, the post-service medical records 
reveal no history of documented treatment or persistent 
complaints involving the gastrointestinal system, and GERD 
was not diagnosed until the June 2001 VA examination.

Consideration has been given to the veteran's contentions 
regarding the etiology of his hypertension and GERD, but 
neither the Board nor laypersons can render opinions 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Health professionals, however, are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis or opinion.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, the only competent medical opinion 
addressing the etiology of the veteran's claimed disabilities 
is found in the June 2001 VA examination report in which the 
VA examiner rendered the opinion that "there is no evidence 
that [the] current medical problems are related to [the] 
brief periods of active military service."  This opinion was 
rendered after a thorough review of the claims file, and it 
is consistent with other substantial evidence of record.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
concludes that this uncontroverted medical opinion is highly 
probative against the claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2005).  As the evidentiary record shows 
that the veteran's current hypertension and GERD are not 
related to service and that hypertension was not manifested 
within the first year after service separation, the 
preponderance of the evidence is against the veteran's 
claims, and they must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for GERD is denied.


REMAND

For the veteran's pending claims to reopen, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 
29, 2001).  The veteran's claim to reopen was filed before 
that date.  This is significant because the duty to notify 
letter issued by the RO in September 2004 contains the 
revised definition of "new and material," which is 
inapplicable to the present case.    

Additionally, in light of recent precedential decisions by 
the United States Court of Appeals for Veterans Claims 
(Court), the notice requirements for this type of case have 
substantially changed.  On March 31, 2006, the Court issued 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), which establishes new content notice requirements for 
new and material evidence claims.  An appellant attempting to 
reopen a previously adjudicated claim must now be notified of 
the elements of his claim and of the definition of "new and 
material evidence."  Furthermore, notice must be given of 
precisely what evidence would be necessary to reopen his 
claim, depending upon the basis of any previous denial of the 
claim.  See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with notice of the 
unique character of the evidence required 
to reopen his previously adjudicated 
claims.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  That is, 
he must be notified to provide new and 
material evidence that his pes planus and 
asthma are related to service either by 
continuity of symptomatology after 
discharge or by other competent evidence 
linking the disabilities to service, e.g., 
medical opinion.  Additionally, the 
veteran must be provided with the 
definition of "new and material 
evidence" applicable to claims filed 
prior to August 29, 2001. 

The notice must also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and/or effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, supra.

2.  After the above has been completed and 
the veteran provided adequate time to 
respond, the RO must readjudicate the 
issues on appeal, taking into 
consideration all evidence added to the 
file since the most recent VA 
adjudication.  If any of the issues on 
appeal continues to be denied, the veteran 
and his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


